 



EXHIBIT 10.1
FIRST AMENDMENT AND WAIVER TO CREDIT AGREEMENT
          FIRST AMENDMENT AND WAIVER (this “Amendment”), dated as of October 5,
2007, among FLOWERS FOODS, INC., a Georgia corporation (the “Borrower”), the
lenders party to the Credit Agreement referred to below (the “Lenders”) and
DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent (in such capacity, the
“Administrative Agent”). All capitalized terms used herein and not otherwise
defined herein shall have the respective meanings provided such terms in the
Credit Agreement.
WITNESSETH:
          WHEREAS, the Borrower, the Lenders and the Administrative Agent are
parties to a Credit Agreement, dated as of October 24, 2003 and amended and
restated as of October 29, 2004 and further amended and restated as of June 6,
2006 (as amended, modified or supplemented through, but not including, the date
hereof, the “Credit Agreement”); and
          WHEREAS, subject to the terms and conditions of this Amendment, the
parties hereto wish to amend or otherwise modify certain provisions of the
Credit Agreement as herein provided;
          NOW, THEREFORE, IT IS AGREED:
I. Amendments and Waiver to Credit Agreement.
          1. Section 3 of the Credit Agreement is hereby amended by inserting
the following language immediately following Section 3.03:
“3.04 Commitment Extensions. The Borrower, may, by notice to the Administrative
Agent (which shall promptly deliver a copy to each of the Lenders) given not
less than 45 days and not more than 90 days prior to each of the first and
second anniversary of the First Amendment Effective Date (each such notice a
“Maturity Extension Request”), request that the Lenders extend the Maturity Date
for an additional one-year period, in each such case. Each Lender shall, by
notice to the Borrower and the Administrative Agent given not later than the
20th day after the date of the Administrative Agent’s receipt of the Borrower’s
Maturity Extension Request, advise the Borrower whether or not it agrees to the
requested extension (each Lender agreeing to a requested extension being called
a “Consenting Lender” and each Lender declining to agree to a requested
extension being called a “Declining Lender”). Any Lender that has not so advised
the Borrower and the Administrative Agent by such day shall be deemed to have
declined to agree to such extension and shall be a Declining Lender. If Lenders
constituting the Required Lenders shall have agreed to a Maturity Extension
Request, then the Maturity Date shall,

 



--------------------------------------------------------------------------------



 



as to the Consenting Lenders, be extended by one year to the anniversary of the
Maturity Date in effect at such time.  The decision to agree or withhold
agreement to any Maturity Extension Request shall be at the sole discretion of
each Lender. The Commitment of any Declining Lender shall terminate on the then
existing Maturity Date in effect prior to giving effect to any such extension
(such Maturity Date being called the “Existing Maturity Date”). The principal
amount of any outstanding Loans made by Declining Lenders, together with any
accrued interest thereon and any accrued fees and other amounts payable to or
for the account of such Declining Lenders hereunder, shall be due and payable on
the Existing Maturity Date, and on the Existing Maturity Date the Borrowers
shall also make such other prepayments of their respective Loans pursuant to
Section 4.01 as shall be required in order that, after giving effect to the
termination of the Commitments of, and all payments to, Declining Lenders
pursuant to this sentence, (i) no Lender’s Total Unutilized Commitment shall
exceed such Lender’s Commitment and (ii) the sum of the Total Commitments of all
the Lenders shall not exceed the sum of the Commitments of all Lenders.
Notwithstanding the foregoing provisions of this paragraph, the Borrower shall
have the right, pursuant to Section 1.13, at any time prior to the then Existing
Maturity Date, to replace a Declining Lender with a Lender or other financial
institution that will agree to a Maturity Extension Request, and any such
replacement Lender shall for all purposes constitute a Consenting Lender.
Notwithstanding the foregoing, no extension of the Maturity Date pursuant to
this paragraph shall become effective unless the Borrower shall have satisfied
each of the conditions precedent set forth in Sections 5.02, 5.03, 5.08, 5.09,
5.11 and 5.12, modified, in each case, as appropriate to apply to each such
extension.”
          2. Section 9.07 of the Credit Agreement is hereby amended by deleting
the text “2.75:1.00” appearing therein and inserting the text “3.25:1.00” in
lieu thereof.
          3. The definition of the term “Applicable Margin” appearing in
Section 11 of the Credit Agreement is hereby amended by (i) deleting the text
“as if the Leverage Ratio were greater than 2.25:1.00” appearing in the second
paragraph of said definition and inserting the text “as if the Leverage Ratio
were greater than 2.75:1.00” in lieu thereof and (ii) deleting the Leverage
Ratio table appearing in said definition and inserting the following table in
lieu thereof:

                              Applicable Margin for             Revolving Loans
maintained   Applicable Margin for         as Base Rate Loans and   Revolving
Loans maintained   Applicable Facility Leverage Ratio   Swingline Loans   as
Eurodollar Loans   Fee Percentage
Equal to or less than 0.50:1.00
    0.00 %     0.40 %     0.10 %
 
                       
Greater than 0.50:1.00 but less than or equal to 1.00:1.00
    0.00 %     0.50 %     0.125 %

2



--------------------------------------------------------------------------------



 



                              Applicable Margin for             Revolving Loans
maintained   Applicable Margin for         as Base Rate Loans and   Revolving
Loans maintained   Applicable Facility Leverage Ratio   Swingline Loans   as
Eurodollar Loans   Fee Percentage
Greater than 1.00:1.00 but less than or equal to 1.50:1.00
    0.00 %     0.60 %     0.15 %
 
                       
Greater than 1.50:1.00 but less than or equal to 1.75:1.00
    0.00 %     0.675 %     0.20 %
 
                       
Greater than 1.75:1.00 but less than or equal to 2.25:1.00
    0.00 %     0.875 %     0.25 %
 
                       
Greater than 2.25:1.00 but less than or equal to 2.75:1.00
    0.20 %     1.075 %     0.30 %
 
                       
Greater than 2.75:1.00
    0.30 %     1.275 %     0.35 %

          4. The definition of the term “Maturity Date” appearing in Section 11
of the Credit Agreement is hereby amended by deleting the text “June 6, 2011”
appearing in said definition and inserting the text “October 5, 2012 or the
applicable anniversary thereof as determined in accordance with Section 3.04” in
lieu thereof.
          5. Section 11 of the Credit Agreement is hereby amended by inserting
in the appropriate alphabetical order the following new definitions:
     “Consenting Lender” shall have the meaning provided in Section 3.04.
     “Declining Lender” shall have the meaning provided in Section 3.04.
     “Existing Maturity Date” shall have the meaning provided in Section 3.04.
     “First Amendment Effective Date” shall mean the Amendment Effective Date
under and as defined in the First Amendment to Credit Agreement, dated as of
October 5, 2007, to this Agreement.
     “Maturity Extension Request” shall have the meaning provided in
Section 3.04.
          6. (a) The Lenders hereby waive any Default or Event of Default that
has occurred in connection with Section 8.10 of the Credit Agreement due solely
to the failure of

3



--------------------------------------------------------------------------------



 



Flower Baking Co. of Kentucky, LLC, a Kentucky LLC, to deliver a Joinder
Agreement to the Subsidiaries Guaranty within twenty (20) Business Days of its
creation.
          (b) The Lenders hereby waive (i) any Default or Event of Default that
has occurred in connection with Section 7.01 of the Credit Agreement due solely
to the failure of Bailey Street Bakery, LLC, Flowers Baking Co. of Birmingham,
LLC (f/k/a Flowers Bakery of Birmingham, LLC), Flowers Bakery of Montgomery,
LLC, Flowers Baking Co. of Opelika, LLC, or Flowers Baking Co. of Tuscaloosa,
LLC (collectively, the “Alabama Subsidiaries”) to maintain their respective good
standing status in the State of Alabama and (ii) with respect to the Alabama
Subsidiaries, compliance with Section 7.01 of the Credit Agreement; provided
that such Alabama Subsidiaries are in good standing within 30 days after the
First Amendment Effective Date and the Borrower shall have delivered good
standing certificates to the Administrative Agent’s counsel evidencing such
compliance by such date.
II. Miscellaneous Provisions.
          1. In order to induce the Lenders to enter into this Amendment, the
Borrower hereby represents and warrants that:
     (a) no Default or Event of Default exists as of the Amendment Effective
Date (as defined below), both before and after giving effect to this Amendment;
and
     (b) all of the representations and warranties contained in the Credit
Agreement and in the other Credit Documents are true and correct in all material
respects on the Amendment Effective Date, both before and after giving effect to
this Amendment, with the same effect as though such representations and
warranties had been made on and as of the Amendment Effective Date (it being
understood that any representation or warranty made as of a specific date shall
be true and correct in all material respects as of such specific date).
          2. This Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.
          3. This Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts shall be lodged with the Borrower and the Administrative Agent.
          4. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.
          5. This Amendment shall become effective on the date (the “Amendment
Effective Date”) when:

4



--------------------------------------------------------------------------------



 



     (a) the Borrower and the Lenders constituting the Required Lenders shall
have signed a counterpart hereof (whether the same or different counterparts)
and shall have delivered (including by way of facsimile transmission) the same
to White & Case LLP, 1155 Avenue of the Americas, New York, NY 10036 Attention:
Judah Frogel (facsimile number 212-354-8113) or via email in Adobe Corporation’s
Portable Document Format or PDF to the following email address:
Jfrogel@whitecase.com;
     (b) the Borrower shall have delivered, in a form satisfactory to the
Administrative Agent, (i) a certificate signed by an Authorized Representative
of the Borrower and each Subsidiary Guarantor certifying as true, correct and
complete a copy (attached thereto) of the duly adopted resolutions of the board
of directors of the Borrower and each Subsidiary Guarantor authorizing the
execution and delivery of this Amendment and the Reaffirmation Agreement, as the
case may be, and the performance of the Borrower’s and the Subsidiary
Guarantors’ obligations as contemplated hereby and thereby, (ii) a Reaffirmation
Agreement substantiality in the form of Exhibit A attached hereto (the
“Reaffirmation Agreement”) signed by an Authorized Representative of each
Subsidiary Guarantor party to the Subsidiaries Guaranty and (iii) an opinion
addressed to the Administrative Agent, each Syndication Agent and each of the
Lenders from Jones Day, counsel to the Borrower, which opinion shall cover such
matters incident to this Amendment as the Administrative Agent may reasonably
request; and
     (c) the Borrower shall have paid to each Lender which executes and delivers
to the Administrative Agent a counterpart hereof (including by way of facsimile
(or other electronic) transmission) by 5:00 p.m. (New York time) on the later of
(i) October 5, 2007 and (ii) the Amendment Effective Date, a non-refundable cash
work fee (the “Amendment Work Fee”) in an amount equal to 0.05% of the sum of
each such Lender’s Commitment on the Amendment Effective Date, which Amendment
Work Fee shall be paid by the Borrower to the Administrative Agent for
distribution to the Lenders entitled thereto.
          6. From and after the Amendment Effective Date, all references in the
Credit Agreement and each of the other Credit Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement as modified hereby.
*     *     *

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused their duly
authorized officers to execute and deliver this Amendment as of the date first
above written.

             
 
            1919 Flowers Circle
  FLOWERS FOODS, INC.    
Thomasville, GA 31757
           
Telephone: (229) 226-9110
           
Facsimile: (229) 225-3808
  By:   /s/ Stephen Avera    
 
           
Attention: Secretary and General Counsel
      Name: Stephen Avera    
 
      Title: Secretary and General Counsel    

            DEUTSCHE BANK AG NEW YORK BRANCH,
Individually and as Administrative Agent
      By:   /s/ Heidi Sandquist         Name:   Heidi Sandquist        Title:  
Vice President              By:   /s/ Ming K. Chu         Name:   Ming K. Chu   
    Title:   Vice President   

6



--------------------------------------------------------------------------------



 



         

            SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF OCTOBER 5, 2007,
TO THE CREDIT AGREEMENT, DATED AS OF OCTOBER 24, 2003 (AS AMENDED AND RESTATED
AS OF OCTOBER 29, 2004 AND FURTHER AMENDED AND RESTATED AS OF JUNE 6, 2006)
AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS PARTY THERETO AND DEUTSCHE BANK
AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION

Farm Credit Services of America, PCA
      By:   /s/ Bruce Dean         Name:   Bruce Dean        Title:   Vice
President   

7



--------------------------------------------------------------------------------



 



         

            SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF OCTOBER 5, 2007,
TO THE CREDIT AGREEMENT, DATED AS OF OCTOBER 24, 2003 (AS AMENDED AND RESTATED
AS OF OCTOBER 29, 2004 AND FURTHER AMENDED AND RESTATED AS OF JUNE 6, 2006)
AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS PARTY THERETO AND DEUTSCHE BANK
AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION


REGIONS BANK

    By:   /s/ James W. Newport         Name:   James W. Newport        Title:  
Senior Vice President     

8



--------------------------------------------------------------------------------



 



                  SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF OCTOBER 5,
2007, TO THE CREDIT AGREEMENT, DATED AS OF OCTOBER 24, 2003 (AS AMENDED AND
RESTATED AS OF OCTOBER 29, 2004 AND FURTHER AMENDED AND RESTATED AS OF JUNE 6,
2006) AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS PARTY THERETO AND DEUTSCHE
BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT    
 
                AGFIRST FARM CREDIT BANK    
 
                     
 
           
 
  By:       /s/ Steven J. O’Shea
 
Name: Steven J. O’Shea    
 
      Title: Vice President    

9



--------------------------------------------------------------------------------



 



                  SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF OCTOBER 5,
2007, TO THE CREDIT AGREEMENT, DATED AS OF OCTOBER 24, 2003 (AS AMENDED AND
RESTATED AS OF OCTOBER 29, 2004 AND FURTHER AMENDED AND RESTATED AS OF JUNE 6,
2006) AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS PARTY THERETO AND DEUTSCHE
BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT    
 
                NAME OF INSTITUTION    
 
                SunTrust Bank              
 
           
 
  By:      /s/ Hugh E. Brown
 
Name: Hugh E. Brown    
 
      Title: Director    

10



--------------------------------------------------------------------------------



 



                  SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF OCTOBER 5,
2007, TO THE CREDIT AGREEMENT, DATED AS OF OCTOBER 24, 2003 (AS AMENDED AND
RESTATED AS OF OCTOBER 29, 2004 AND FURTHER AMENDED AND RESTATED AS OF JUNE 6,
2006) AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS PARTY THERETO AND DEUTSCHE
BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT    
 
                NAME OF INSTITUTION    
 
                U.S. AgBank, FCB              
 
           
 
  By:   /s/ Greg E. Somerhalder
 
Name: Greg E. Somerhalder    
 
      Title: Vice President    

11



--------------------------------------------------------------------------------



 



                  SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF OCTOBER 5,
2007, TO THE CREDIT AGREEMENT, DATED AS OF OCTOBER 24, 2003 (AS AMENDED AND
RESTATED AS OF OCTOBER 29, 2004 AND FURTHER AMENDED AND RESTATED AS OF JUNE 6,
2006) AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS PARTY THERETO AND DEUTSCHE
BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT           NAME OF INSTITUTION  
 
 
                Harris N.A.              
 
           
 
  By:      /s/ Tara Cuprisin
 
Name: Tara Cuprisin    
 
      Title: Vice President    

12



--------------------------------------------------------------------------------



 



                  SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF OCTOBER 5,
2007, TO THE CREDIT AGREEMENT, DATED AS OF OCTOBER 24, 2003 (AS AMENDED AND
RESTATED AS OF OCTOBER 29, 2004 AND FURTHER AMENDED AND RESTATED AS OF JUNE 6,
2006) AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS PARTY THERETO AND DEUTSCHE
BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT    
 
                NAME OF INSTITUTION         GreenStone Farm Credit Services,
ACA/FLCA    
 
           
 
  By:      /s/ Alfred S. Compton, Jr.
 
Name: Alfred S. Compton, Jr.    
 
      Title: VP/Managing Director    

13



--------------------------------------------------------------------------------



 



                  SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF OCTOBER 5,
2007, TO THE CREDIT AGREEMENT, DATED AS OF OCTOBER 24, 2003 (AS AMENDED AND
RESTATED AS OF OCTOBER 29, 2004 AND FURTHER AMENDED AND RESTATED AS OF JUNE 6,
2006) AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS PARTY THERETO AND DEUTSCHE
BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT    
 
                COOPERATIEVE CENTRALE RAIFFEISEN-         BOERENLEENBANK B.A.
“RABOBANK         NEDERLAND”, NEW YORK BRANCH    
 
           
 
  By:      /s/ Stewart Kalish
 
Name: Stewart Kalish    
 
      Title: Executive Director    
 
           
 
  By:      /s/ Rebecca Morrow    
 
           
 
      Name: Rebecca Morrow    
 
      Title: Executive Director    

14



--------------------------------------------------------------------------------



 



                  SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF OCTOBER 5,
2007, TO THE CREDIT AGREEMENT, DATED AS OF OCTOBER 24, 2003 (AS AMENDED AND
RESTATED AS OF OCTOBER 29, 2004 AND FURTHER AMENDED AND RESTATED AS OF JUNE 6,
2006) AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS PARTY THERETO AND DEUTSCHE
BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT    
 
                NAME OF INSTITUTION    
 
                Bank of America, N.A.              
 
           
 
  By:      /s/ David L. Catherall
 
Name: David L. Catherall    
 
      Title: Senior Vice President    

15



--------------------------------------------------------------------------------



 



                  SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF OCTOBER 5,
2007, TO THE CREDIT AGREEMENT, DATED AS OF OCTOBER 24, 2003 (AS AMENDED AND
RESTATED AS OF OCTOBER 29, 2004 AND FURTHER AMENDED AND RESTATED AS OF JUNE 6,
2006) AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS PARTY THERETO AND DEUTSCHE
BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT    
 
                NAME OF INSTITUTION    
 
                THE NORTHERN TRUST COMPANY              
 
           
 
  By:   /s/ Ann Agarwal
 
Name: Ann Agarwal    
 
      Title: Second Vice President    

16



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF OCTOBER 5, 2007,
TO THE CREDIT AGREEMENT, DATED AS OF OCTOBER 24, 2003 (AS AMENDED AND RESTATED
AS OF OCTOBER 29, 2004 AND FURTHER AMENDED AND RESTATED AS OF JUNE 6, 2006)
AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS PARTY THERETO AND DEUTSCHE BANK
AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION


COMERICA BANK

      By:   /s/ Richard C. Hampson         Name:   Richard C. Hampson       
Title:   Vice President     

17



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF OCTOBER 5, 2007,
TO THE CREDIT AGREEMENT, DATED AS OF OCTOBER 24, 2003 (AS AMENDED AND RESTATED
AS OF OCTOBER 29, 2004 AND FURTHER AMENDED AND RESTATED AS OF JUNE 6, 2006)
AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS PARTY THERETO AND DEUTSCHE BANK
AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION


BRANCH BANKING AND TRUST COMPANY

      By:   /s/ Brantley Echols         Name:   BRANTLEY ECHOLS        Title:  
SENIOR VICE PRESIDENT     

18



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF OCTOBER 5, 2007,
TO THE CREDIT AGREEMENT, DATED AS OF OCTOBER 24, 2003 (AS AMENDED AND RESTATED
AS OF OCTOBER 29, 2004 AND FURTHER AMENDED AND RESTATED AS OF JUNE 6, 2006)
AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS PARTY THERETO AND DEUTSCHE BANK
AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

COBANK, ACB
      By:   /s/ Thomas N. Martin         Name:   Thomas N. Martin       
Title:   Vice President     

19



--------------------------------------------------------------------------------



 



                  SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF OCTOBER 5,
2007, TO THE CREDIT AGREEMENT, DATED AS OF OCTOBER 24, 2003 (AS AMENDED AND
RESTATED AS OF OCTOBER 29, 2004 AND FURTHER AMENDED AND RESTATED AS OF JUNE 6,
2006) AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS PARTY THERETO AND DEUTSCHE
BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT    
 
                CALYON NEW YORK BRANCH
 
           
 
      /s/ Greg Hennenfent    
 
           
 
  By:   Greg Hennenfent    
 
  Its:   Director    
 
           
 
      /s/ Blake Wright    
 
           
 
  By:   Blake Wright    
 
  Its:   Managing Director    

20



--------------------------------------------------------------------------------



 



EXHIBIT A
REAFFIRMATION AGREEMENT
REAFFIRMATION AGREEMENT (this "Agreement"), dated as of October 5, 2007, among
FLOWERS FOODS, INC., a Georgia corporation (the “Borrower”), each subsidiary of
the Borrower identified herein (each, a "Subsidiary Guarantor” and, together
with the Borrower, the "Reaffirming Parties") and DEUTSCHE BANK AG NEW YORK
BRANCH, as Administrative Agent (in such capacity, the "Administrative Agent")
under the Credit Agreement referred to below. Capitalized terms used herein but
not defined herein shall have the meanings given such terms in the Amended
Credit Agreement (as defined below).
          WHEREAS, the Borrower, the Lenders and the Administrative Agent are
parties to a Credit Agreement, dated as of October 24, 2003 and amended and
restated as of October 29, 2004 and further amended and restated as of June 6,
2006 (as amended, modified or supplemented through, but not including, the date
hereof, the “Credit Agreement”);
          WHEREAS, the Borrower, the Lenders and the Administrative Agent, have
entered into the First Amendment Credit Agreement dated as of October 5, 2007
(the “First Amendment”, together with the Credit Agreement, as so amended by the
First Amendment, the “Amended Credit Agreement”);
          WHEREAS, each Reaffirming Party expects to realize, or has realized,
substantial direct and indirect benefits as a result of the First Amendment
becoming effective and the consummation of the transactions contemplated
thereby; and
          WHEREAS, the execution and delivery of this Agreement is a condition
precedent to the respective obligations of the parties to the First Amendment.
          NOW, THEREFORE, in consideration of the mutual agreements herein
contained and other good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, and subject to the conditions set forth
herein, the parties hereto hereby agree as follows:
Reaffirmation and Amendment
          Reaffirmation. Each of the Reaffirming Parties (i) hereby consents to
the First Amendment and the transactions contemplated thereby, (ii) hereby
confirms its guarantees, pledges, grants of security interests and other
agreements, as applicable, under each of the Credit Documents to which it is a
party and (iii) agrees that notwithstanding the effectiveness of the First
Amendment and the consummation of the transactions contemplated thereby, such
guarantees and other agreements shall continue to be in full force and effect
and shall accrue to the benefit of the Lenders under the Amended Credit
Agreement.
          Amendment. On and after the Amendment Effective Date (as defined in
the First Amendment), (a) each reference in each Credit Document to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import shall mean and be a
reference to the Amended Credit Agreement as such agreement may be amended,
modified or supplemented and in effect from time to time and (b) the definition
of any

 



--------------------------------------------------------------------------------



 



22

term defined in any Credit Document by reference to the terms defined in the
Credit Agreement shall be amended to be defined by reference to the applicable
defined term in the Amended Credit Agreement, as the same may be amended,
modified or supplemented and in effect from time to time.
Representations and Warranties
          Each Reaffirming Party hereby represents and warrants, which
representations and warranties shall survive execution and delivery of this
Agreement, as follows:
          Organization. Other than with respect to the Alabama Subsidiaries (as
defined in the First Amendment and subject to the First Amendment), such
Reaffirming Party is duly organized and validly existing in good standing under
the laws of the jurisdiction of its formation.
          Authority; Enforceability. Such Reaffirming Party has the power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and has taken all necessary corporate or other action to authorize the
execution, delivery and performance by it of this Agreement. Such Reaffirming
Party has duly executed and delivered this Agreement, and this Agreement
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
          Credit Documents. The representations and warranties of such
Reaffirming Party contained in each Credit Document (a) that are qualified as to
materiality or Material Adverse Effect are true and correct and (b) that are not
so qualified are true and correct in all material respects, in each case on and
as of the date hereof (other than with respect to any representation and
warranty that expressly relates to an earlier date, in which case such
representation and warranty is true and correct, or true and correct in all
material respects, as the case may be, as of such earlier date).
Miscellaneous
          Notices. All notices and other communications hereunder shall be made
at the addresses, in the manner and with the effect provided in Section 13.03 of
the Amended Credit Agreement.
          Expenses. Each Reaffirming Party agrees to pay all reasonable costs,
fees and expenses incurred by the Administrative Agent or any Lender in
collecting or enforcing any Reaffirming Party’s obligations under this Agreement
to the extent required under Section 13.01 of the Amended Credit Agreement.
          Collateral Document. This Agreement is a “Credit Document” executed
pursuant to the Amended Credit Agreement and shall (unless otherwise expressly

 



--------------------------------------------------------------------------------



 



23

indicated herein) be construed, administered and applied in accordance with the
terms and provisions thereof.
          Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective successors and
assigns.
          No Novation. Neither this Agreement nor the execution, delivery or
effectiveness of the First Amendment shall extinguish the obligations for the
payment of money outstanding under the Credit Agreement. Nothing herein
contained shall be construed as a substitution or novation of the obligations
outstanding under the Credit Agreement or instruments securing the same, which
shall remain in full force and effect, except to any extent modified hereby or
by instruments executed concurrently herewith, including the First Amendment.
Nothing implied in this Agreement, the First Amendment or in any other document
contemplated hereby or thereby shall be construed as a release or other
discharge of the Borrower or any Subsidiary Guarantor under any Credit Document
from any of its obligations and liabilities as the “Borrower” or a “Subsidiary
Guarantor” under the Credit Agreement or the Credit Documents. Each of the
Amended Credit Agreement and the Credit Documents shall remain in full force and
effect, until (as applicable) and except to any extent modified hereby or by the
First Amendment or in connection herewith and therewith.
          Applicable Law; Waiver of Jury Trial. (a) THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.
          EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 13.08 OF THE
CREDIT AGREEMENT AS IF SUCH SECTIONS WERE SET FORTH IN FULL HEREIN.
          Counterparts; Amendment. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement. This Agreement may not be amended nor may any provision
hereof be waived except pursuant to a writing signed by each of the parties
hereto.
          Headings. The Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

            FLOWERS FOODS, INC.
      By:   /s/ Stephen Avera         Name:   Stephen Avera        Title:  
Secretary and General Counsel   

 



--------------------------------------------------------------------------------



 



2

         

            BAILEY STREET BAKERY, LLC
FLOWERS BAKING CO. OF BIRMINGHAM, LLC (f/k/a Flowers Bakery of Birmingham, LLC)
FLOWERS BAKING CO. OF OPELIKA, LLC
FLOWERS BAKING CO. OF TUSCALOOSA, LLC
FLOWERS BAKING CO. OF BATESVILLE, LLC
FLOWERS BAKING CO. OF PINE BLUFF, LLC
FLOWERS BAKING CO. OF BRADENTON, LLC
FLOWERS BAKING CO. OF JACKSONVILLE, LLC
FLOWERS BAKING CO. OF MIAMI, LLC
FLOWERS BAKING CO. OF MCDONOUGH, LLC
FLOWERS BAKING CO. OF THOMASVILLE, LLC
FLOWERS BAKING CO. OF TUCKER, LLC
FLOWERS BAKING CO. OF TYLER, LLC
FLOWERS BAKING CO. OF VILLA RICA, LLC
FLOWERS FOODS BAKERIES GROUP, LLC
FLOWERS BAKING CO. OF BATON ROUGE, LLC
FLOWERS BAKING CO. OF LAFAYETTE, LLC
FLOWERS BAKING CO. OF NEW ORLEANS, LLC
FLOWERS BAKING CO. OF JAMESTOWN, LLC
FRANKLIN BAKING COMPANY, LLC
FLOWERS FINANCE, LLC
FLOWERS BAKING CO. OF NEWTON, LLC
FLOWERS BAKING CO. OF MORRISTOWN, LLC
FLOWERS BAKING CO. OF NASHVILLE, LLC
WEST TENNESSEE BAKING CO., LLC
FLOWERS BAKING CO. OF DENTON, LLC
FLOWERS BAKING CO. OF EL PASO, LLC
FLOWERS BAKING CO. OF HOUSTON, LLC
FLOWERS BAKING CO. OF SAN ANTONIO, LLC
FLOWERS BAKING CO. OF LYNCHBURG, LLC
DERST BAKING COMPANY, LLC
FLOWERS BAKERY OF MONTGOMERY, LLC
      By:   /s/ Stephanie Tillman         Name:   Stephanie Tillman       
Title:   Assistant Secretary     

 



--------------------------------------------------------------------------------



 



3

            FLOWERS BAKERY OF ATLANTA, LLC
FLOWERS BAKERY OF SUWANEE, LLC
FLOWERS FOODS SPECIALTY GROUP, LLC
FLOWERS SPECIALTY FOODSERVICE SALES, LLC
FLOWERS BAKERY OF LONDON, LLC
FLOWERS BAKERY OF CLEVELAND, LLC
FLOWERS BAKERY OF CROSSVILLE, LLC
FLOWERS BAKERY OF FORT SMITH, LLC
FLOWERS BAKERY OF TEXARKANA, LLC
FLOWERS BAKERY OF WINSTON-SALEM, LLC
FLOWERS BAKERIES BRANDS, INC.
FLOWERS SPECIALTY SNACK SALES, INC.
FLOWERS BAKING CO. OF NORFOLK, LLC
FLOWERS BAKING CO. OF WEST VIRGINIA, LLC
STORCK BAKING COMPANY, LLC
FLOWERS BAKING CO. OF TEXAS, LLC
LEELAND BAKING CO., LLC
THE DONUT HOUSE, LLC
      By:   /s/ Stephanie Tillman         Name:   Stephanie Tillman       
Title:   Assistant Secretary     

 



--------------------------------------------------------------------------------



 



4

            FLOWERS BAKING CO. OF FLORIDA, LLC
TABLE PRIDE, LLC
FLOWERS BAKING CO. OF MEMPHIS, LLC
FLOWERS FROZEN DESSERTS, LLC
FLOWERS FROZEN DESSERTS OF PEMBROKE, LLC
FLOWERS FROZEN DESSERTS SALES GROUP, LLC
FLOWERS FOIL COMPANY, LLC
FLOWERS FROZEN DESSERTS OF PENNSYLVANIA, LLC
FLOWERS FROZEN DESSERTS OF SPARTANBURG, LLC
FLOWERS FROZEN DISTRIBUTORS, LLC
FLOWERS SPECIALTY BRANDS, INC.
FLOWERS FROZEN DESSERTS OF STILWELL, LLC
FLOWERS BAKING CO. OF KENTUCKY, LLC
      By:   /s/ Stephanie Tillman         Name:   Stephanie Tillman       
Title:   Secretary     

 



--------------------------------------------------------------------------------



 



5

            CORPUS CHRISTI BAKING CO. LLC
AUSTIN BAKING CO., LLC
SAN ANTONIO BAKING CO., LLC
      By:   /s/ Stephanie Tillman         Name:   Stephanie Tillman       
Title:   Secretary and Treasurer     

 



--------------------------------------------------------------------------------



 



6

            DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent
      By:   /s/ Heidi Sandquist         Name:   Heidi Sandquist        Title:  
Vice President              By:   /s/ Ming K. Chu         Name:   Ming K. Chu   
    Title:   Vice President     

 